Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Such claim limitation(s) are: 	
-“an automatic exposure control device” in claim 1
–“a processing system for controlling the x-ray source, the x-ray detector, and for processing a radiographic image captured by the detector” in claim 1.
-Page 13 of the specification contains structural support for the “an automatic exposure control device”
FIG. 5A is a schematic diagram of a radiographic imaging system 
500 having an x-ray source 14, a DR detector 40, an AEC device 501 having x-ray energy sensor elements 502, and an anti-scatter grid 503 wherein channels 504 extend through the anti-scatter grid 503 each having a central linear that 
altogether converge toward a focal point shown as x-ray source 14.
-Page 7 of the specification contains structural support for the “a processing system for controlling the x-ray source, the x-ray detector, and for processing a radiographic image captured by the detector”
The acquisition control and image processing system 34 may include a processor and electronic memory (not shown) to control operations of the DR detector 40 as described herein, including control of circuits 28, 30, and 32, for example, by use of programmed instructions, and to store and process image data.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eugene Shkurko on June 14th, 2021.
The application has been amended as follows: 
1. (Currently Amended) A radiographic imaging system comprising: an x-ray source; an x-ray detector; an automatic exposure control device coupled to the x-ray source and configured to trigger a shutdown of the x-ray source when the AEC receives an amount of x-ray energy that satisfies a preset threshold; and a processing system for controlling the x-ray source, the x-ray detector, and for processing a radiographic image captured by the detector, the processing system configured to receive a request to execute a program for reducing x-ray scatter in the captured radiographic image, wherein the processing system is configured to set a trigger level of the automatic exposure control device according to whether or not the program for reducing x-ray scatter was requested, wherein the processing system is configured to increase the preset threshold for triggering the AEC if the program for reducing x-ray scatter was requested; wherein the processing system is further configured to set the threshold T according to the formula T = (s + 1) x t, wherein s represents a scatter value of x-ray scatter energy received at the AEC device and t represents a default threshold of the AEC.
2. (Cancelled)
; wherein the step of increasing the preset default threshold comprises calculating the increased preset threshold according to the formula T = (s + 1) x t, wherein s represents an estimated scatter- to-primary ratio of the x-ray energy based on a size of the subject, and t represents a default threshold of the AEC.
5. (Cancelled)
6. (Currently Amended) A method of using an AEC in a radiographic imaging system, the method comprising: providing an AEC having a programmed default shut-off threshold; determining that the radiographic imaging system includes a processor configured to process a captured radiographic image captured by the radiographic imaging system to remove scatter radiation in the captured radiographic image; increasing a shut-off threshold of the AEC from the programmed default shut-off threshold prior to capturing the radiographic image of the subject; wherein the step of increasing the shut-off threshold comprises calculating the increased shut-off threshold according to the formula T = (s + 1) x t, wherein T represents the increased shut- off threshold, s represents an estimated scatter effect, and t represents the default shut-off threshold.
7. (Cancelled)
Reasons for Allowance
Claims 1, 3-4, 6, 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious a radiographic imaging system comprising: 
an x-ray source;
 an x-ray detector; an automatic exposure control device coupled to the x-ray source and configured to trigger a shutdown of the x-ray source when the AEC receives an amount of x-ray energy that satisfies a preset threshold; and 
a processing system for controlling the x-ray source, the x-ray detector, and for processing a radiographic image captured by the detector, the processing system configured to receive a request to execute a program for reducing x-ray scatter in the captured radiographic image, wherein the processing system is configured to set a trigger level of the automatic exposure control device according to whether or not the program for reducing x-ray scatter was requested, wherein the processing system is configured to increase the preset threshold for triggering the AEC if the program for reducing x-ray scatter was requested; 
wherein the processing system is further configured to set the threshold T according to the formula T = (s + 1) x t, wherein s represents a scatter value of x-ray 
References such as Wang (US 8873712 B2; October 28, 2014) discloses he logic flow diagram of FIG. 4A shows operational steps for terminating exposure using the AEC apparatus of the present invention.  In a setup step S100, the subject is positioned in front of the detector and AEC apparatus.  An obtain positional coordinates step S110 then obtains positional coordinate data that is indicative of the subject, or portion of a subject, that is to be exposed to radiation for obtaining an image.  The positional coordinate data can be referenced to the subject and to the imaging detector.  A define radiation measurement area step S120 then uses the positional coordinate data from step S110 to define a suitable radiation measurement area corresponding to the portion of the subject that is to be imaged.
(54)    Referring back to FIGS. 2D and 2F, for example, executing define radiation measurement area step S120 defines two desired radiation measurement areas 36, shown in bold dashed outline.  In terms of relative spatial position, desired radiation measurement areas 36 correspond to those portions of the subject of most interest for radiation detection and measurement.  A subsequent assign sensors step S130 then performs the actual mapping of desired radiation measurement areas 36 to sensor elements 22 or 42, depending on the sensor arrangement of the AEC apparatus in a particular embodiment. (Column 11 Lines 24-50)
However Wang does not teach the abovementioned limitations.
Claims 4 and 6 are allowable for the same reasons as claim 1,
The balance of claims are allowed for at least the abovementioned reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884